DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 7-8, 10, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0163499 in view of Kamiya et al. US 2015/0085960; further in view of Klank et al. US 6,226,337.
Consider claim 1, Kim discloses A method, comprising: 
generating inphase and quadrature (IQ) data from a received modulated signal (see FIG. 2-3, ¶ [0051] and [0056], wherein the baseband I channel and baseband Q channel is generated from the received QPSK modulated signal); 
determining a phase offset compensated signal associated with the IQ data (see FIG. 3 and ¶ [0067-0068], wherein the carrier phase offset compensator 360 outputs a phase offset compensated signal associated with the baseband I channel and baseband Q channel); and  
5determining if a pre-carrier signal in the received signal has ended based on the phase offset compensated signal (see FIG. 3 and ¶ [0070], wherein the SFD detector 371 detects the end point of a preamble based on the phase offset compensated signal).
However Kim does not explicitly disclose the carrier phase offset compensator determines phase delta value; and wherein the pre-carrier signal contains substantially zero transitions. 
Kamiya teaches the carrier phase offset compensator determines phase delta value (see FIG. 7 and ¶ [0061], wherein the phase error compensation unit 19a includes phase error detector to determine the phase difference i.e. phase delta value, between the symbols). Therefore, it would have been obvious to one of ordinary skill in the art 
However, Kim and Kamiya do not explicitly disclose wherein the pre-carrier signal contains substantially zero transitions. Klank teaches wherein the pre-carrier signal contains substantially zero transitions (see FIG. 10, wherein the IcV of the CAZAC sequence includes substantially zero transitions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kim and Kamiya, and to include wherein the pre-carrier signal contains substantially zero transitions, as taught by Klank for the purpose of disclosing detailed structure of the CAZAC sequence as disclosed in Kim using the same effective technique as the CAZAC sequence in Klank.

Claims 13 and 20 are rejected on the same ground as for claim 1 because of similar scope.

Consider claims 2 and 14, Kim discloses wherein the received modulated signal comprises Quadrature Phase Shift Keying (QPSK) data (see FIG. 2 and ¶ [0051]).

Consider claim 7, Kim discloses wherein the modulated signal comprises QPSK data (see FIG. 2 and ¶ [0051]).

Consider claims 8 and 18, Kamiya discloses wherein the phase delta value comprises an average of phase deltas across adjacent symbols (see FIG. 11 and ¶ [0064], wherein the low phase filter 64 performs the averaging of the phase differences between symbols).

Consider claims 10 and 19, Kim discloses determining that the pre-carrier signal has ended without use of a baud lock (FIG. 4 and ¶ [0073-0078]).

Consider claim 12, Kamiya discloses wherein determining the phase delta comprises calculating a phase difference between adjacent symbols of the IQ data (see FIG. 7 and ¶ [0061]).

Claims 3, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0163499 in view of Kamiya et al. US 2015/0085960 in view of Klank et al. US 6,226,337 as applied to claims 1 and 13 above, and further in view of Furman et al. US 2009/0154602.
Consider claim 3, Kim in view of Kamiya in view of Klank discloses every claimed limitation in claim 1.
However Kim in view of Kamiya in view of Klank does not explicitly disclose comparing the phase delta value with a threshold value; and determining one of the pre-carrier signal has ended when the comparison indicates the phase delta value is greater than the threshold value. Furman teaches comparing the phase delta value with a  ¶ [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kim in view of Kamiya in view of Klank, and to include comparing the phase delta value with a threshold value; and determining one of the pre-carrier signal has ended when the comparison indicates the phase delta value is greater than the threshold value, as taught by Furman for the purpose of avoiding false detection during the non-random portion of a preamble, as discussed by Furman (see ¶ [0082]).

Consider claim 5, Furman discloses the modulated signal comprises BPSK data (see FIG. 1 and ¶ [0056]).

Claim 15 is rejected on the same ground as for claim 3 because of similar scope.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0163499 in view of Kamiya et al. US 2015/0085960 in view of Klank et al. US 6,226,337 as applied to claim 1 above, and further in view of Gazsi US 2002/0167996.

However Kim in view of Kamiya in view of Klank does not explicitly disclose the average comprises a sliding average. Gazsi teaches the average comprises a sliding average (see ¶ [0037], wherein the low pass filter 24 may be implemented in the form of a filter with a sliding averaging of length N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kim in view of Kamiya in view of Klank, and to include the average comprises a sliding average, as taught by Gazsi for the purpose of disclosing detailed implementation of the low pass filter as disclosed in Kim using the same effective technique of the low pass filter as disclosed in Gazsi.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0163499 in view of Kamiya et al. US 2015/0085960 in view of Klank et al. US 6,226,337 as applied to claim 1 above, and further in view of Hebron et al. US 2002/0097821.
Consider claim 11, Kim in view of Kamiya in view of Klank discloses every claimed limitation in claim 1.
However Kim in view of Kamiya in view of Klank does not explicitly disclose sampling a symbol of modulated signal a given number of times. Hebron teaches sampling a symbol of modulated signal a given number of times (see FIG. 2 and ¶ [0038], wherein the sampling circuit 50 and 52, implemented after low pass filters 46 and 48, performs sampling at plural times during each symbol). Hebron further  ¶ [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kim in view of Kamiya in view of Klank, and to include sampling a symbol of modulated signal a given number of times, as taught by Hebron for the purpose of providing low cost analog to digital conversion, as discussed by Hebron (see ¶ [0038]).

Allowable Subject Matter
Claims 4 and 16 are allowed.
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reasons for indication of allowable subject matter can be found in Final Office Action sent on 03/08/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633